'3V6-I3
                            ELECTRONIC RECORD



COA#       14-12-00653-CR                      OFFENSE:         Indecency with a Child

           Bennett Keith O'Bannon v The
STYLE:     State of Texas                      COUNTY:          Harris


                      Affirmed as
COA DISPOSITION:      Reformed                 TRIAL COURT:     337th District Court

DATE: 09/10/2013                 Publish: No   TCCASE#:         1310491




                            IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:                                              CCA#:


         Staj~C S                Petition           CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE: sQ^il           !£. 2&W                       SIGNED:                            PC:

JUDGE:         /*£•                                 PUBLISH:                           DNP:




                                                                                        MOTION FOR

                                               REHEARING IN CCA IS:

                                                JUDGE:




                                                             I3W-/3